May 4, 2015 «Partnership» «NAME2» «ADDRESS» «ADDRESS2» «CITY», «STATE», «ZIP» Re: WNC Housing Tax Credit Fund V, L.P., Series 4 (the “Partnership”) – Property Disposition Notice Dear «ATTENTION», Since our last property disposition notice to you, the Partnership has sold its interest in one local limited partnership:Bolivar Plaza Apts., L.P., a Missouri limited partnership (“Bolivar”). The Bolivar interest was sold by the Partnership on February 28, 2015.In an appraisal conducted in May 2014, the value of the apartment complex conducted with restrictions in place was determined to be $470,000. In January 2015, a Broker’s Opinion of Value was obtained which placed a value on the property of $420,000.The outstanding mortgage debt as of December 31, 2014 was approximately $323,000. The purchaser, which is not an affiliate of WNC, paid the Partnership $100,000. The loan stayed in place.Approximately $8,800 of the proceeds received by the Partnership were used to pay accrued asset management fees owed by the Partnership, approximately $26,000 of the proceeds received by the Partnership were used to pay operating expenses and advances owed by the Partnership, and the balance was deposited into the Partnership reserve account. The reserve will remain with the Partnership and will be held by the Partnership to fund operations and any property shortfalls that may arise prior to disposition of the last remaining asset. A distribution will be made after liquidation of the remaining asset if the Partnership then has any remaining cash. The Partnership continues to own interests in two other apartment complexes. Consistent with the Partnership’s objectives, the Partnership has generated passive losses from its operations. For a Limited Partner who is an individual, the tax benefits of such passive losses generally are available (1)only upon the Limited Partner’s taxable disposition of his or her entire interest in the Partnership, or (2)on a proportionate basis in connection with the taxable disposition of the Partnership’s interest in individual apartment complexes. The taxable disposition of an interest in an apartment complex might allow a Limited Partner to use passive losses previously allocated to him or her in connection with such apartment complex and not previously used. The sale of the interest described herein will result in gross taxable income to Limited Partners which will be reflected in your 2015 K1, expected to be delivered to you approximately February or March 2016. You are encouraged to consult your own tax advisor as to the specific tax consequences as a result of this sale combined with the other 2015 Partnership activity which will all be reflected in the forthcoming K1. If you have any questions please contact Investor Services by phone or email at investorservices@wncinc.com Best regards, Investor Services WNC & Associates, Inc. cc: Registered Representative 714.662.5565 714.708.8498 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com
